Citation Nr: 0433162	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for synovitis, right 
knee, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the 
undersigned Judge at the RO in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board notes that the RO has not issued a VCAA notice 
letter in connection with the increased rating claim.  This 
procedural deficiency must be remedied.

In addition, the veteran testified that he received treatment 
in 2002 and 2003 from North Side Orthopedic Clinic in Battle 
Creek.  These records do not appear to be in the record.  
These records need to be obtained before adjudication on the 
merits.  

During an August 2004 Travel Board hearing, the veteran 
testified as having pain, limitation of motion and 
instability of the knee.  The Board observes that the most 
recent VA examination is in June 2001, approximately 3 months 
following knee surgery.  The Board also observes that the 
examination report did not address the extent of functional 
loss due to pain.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The veteran should be scheduled for a VA examination 
which is adequate for rating purposes.


To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should send a VCAA letter which 
is compliance with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  In this regard the 
letter must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.


2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the right knee since 
December 2001.  The VBA AMC should then 
request all pertinent medical records 
from these providers which are not 
already of record.  

3.  Obtain all records from the North 
Side Orthopedic Clinic in Battle Creek, 
Michigan from 2002-2003.

4.  Arrange for the veteran to be 
afforded an orthopedic examination for 
the purpose of determining the current 
severity of his service-connected right 
knee disability.  The examiner should 
address the following:

a.  Identify all current manifestations 
of the veteran's service-connected right 
knee disability.  In this regard, all 
indicated testing should be performed, 
including complete range of motion 
studies, as well as all testing to 
determine whether the veteran has any 
instability of the knee.  If instability 
of the knee is found, the severity of 
such instability should be reported.

b.  State whether the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected right knee disability 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

c.  State whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased rating 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




